Glass J.,
dissenting. Because I disagree with the majority’s determination that the trial court erred in its declaration that the regulation adopted by the Connecticut department of income maintenance (DIM) setting a 100 day per calendar year limit on emergency housing was contrary to General Statutes § 17-82d, and therefore unenforceable, I respectfully dissent.
Pursuant to the program of Connecticut’s Aid To Families With Dependent Children (AFDC), DIM *288makes cash payments for emergency housing to housing providers on behalf of recipient families. As noted by the majority, “[i]n addition to the payments made to AFDC recipients for food, shelter and other necessities in the form of a basic grant equal to the ‘standard of need’ as determined pursuant to General Statutes § 17-2, an emergency housing program has been established by the commissioner [of the department of income maintenance] as a ‘special needs’ program, under which payments are made to those who provide temporary housing to families that have lost their former homes and are unable to find housing they can afford in the marketplace. The maximum period for which these emergency housing payments would be made was 180 days until May, 1988, when it was reduced to 100 days.” The majority states further that the “eight plaintiffs who represent the class and their children resided in various motels and similar facilities in the New Haven area to which they had been assigned by DIM after being displaced from their former homes. After each of these plaintiffs had been notified that the 100 day period for which emergency housing had been provided to them would terminate on April 11, 1989, they commenced this action on April 10, 1989, claiming that they had no reasonable alternative but to remain at the emergency housing locations where they were situated, because they had been unable to find permanent housing they could afford.”
These poor people have come to the court seeking some type of relief. In construing § 17-82d (a) in a manner that effectively rejects their plea for help, the majority adopts the argument of DIM that the state is not responsible for the consequences of poverty. But neither is Connecticut callous to the consequences of poverty. The legislature has provided the statutory basis for help by mandating that DIM provide assistance “as is needed” under § 17-82d (a). In addition, the *289legislature has honored DIM’s requests for deficiency appropriations. Nonetheless, the majority returns these poor people back to the same emergency status that they were in when this action was commenced on April 10, 1989.
“A statute should be construed so that no word, phrase or clause will be rendered meaningless.” C. White & Son, Inc. v. Rocky Hill, 181 Conn. 114, 122, 434 A.2d 949 (1980). “[W]e must consider the statutory scheme as a whole, giving meaning to every section, and assuming no word or phrase to be superfluous.” Berger v. Tonken, 192 Conn. 581, 589, 473 A.2d 782 (1984). In adopting the argument of DIM that the commissioner shall grant aid in such amount, “determined in accordance with levels of payments established by the commissioner,” the majority reads this part of § 17-82d (a) as if it were disconnected from the remaining part of the sentence in the statute. The pertinent portion of the sentence in § 17-82d (a), concerning the discretionary level of aid to be granted to an applicant by the commissioner, provides that the commissioner “shall grant aid only if he finds the applicant eligible therefor, in which case he shall grant aid in such amount, determined in accordance with levels of payments established by the commissioner, as is needed in order to enable the applicant to support himself, or, in the case of aid to dependent children, to enable the relative to support such dependent child or children and himself, in health and decency . . . . ” (Emphasis added.) DIM determined that because of the plaintiffs’ emergency housing requirement they were eligible for “special needs” assistance for housing. The majority does not challenge this determination. In fact, absent a determination of need over and above basic or “standard need,” the plaintiffs would not be eligible for, nor awarded, “special needs” assistance. Given the fact that the plaintiffs have been awarded “special *290needs” assistance, a fair reading of the sentence in focus indicates that the commissioner’s determination of the “level of payments” must be established “as is needed” by the applicants. Thus, the commissioner’s discretion in determining the level of payment to an applicant is controlled by what is needed to enable the applicant to support himself and his child or children in health and decency. In sum, the majority’s narrow construction of this pertinent part of § 17-82d (a) disregards the “as is needed” phrase in the sentence in focus in the statute.
Furthermore, the trial court found that “[a]t the time this matter was heard, there were 127 families in emergency housing in the New Haven area. Emergency housing costs $2000 for 30 days. For this sum, the landlord also provides the recipients counseling and support services. Ironically, at the same time many of these families were facing eviction and the alternatives of shelters, the street, or the generosity of relatives and friends, there were more than enough vacant housing projects in the New Haven area to house the entire group.” The majority, after recognizing the trial court’s ironic observation, concludes that “for reasons that are unclear, these housing facilities were also deemed unavailable to the plaintiffs.”
In setting aside the judgment of the trial court, the majority does not suggest or indicate what is to happen to the eight plaintiffs and their children or the 127 families in emergency housing in the New Haven area at the time of the hearing. Certainly, having the plaintiffs live in “motels” and other “similar facilities” at $2000 per month, or put out on New Haven streets is not the solution to their problem. The same emergency housing “special need” exists today, just as acutely as it existed when the trial judge issued the temporary and permanent injunctions. As the majority recognizes, “the trial judge was faced with the reality that, when *291the case came before him, the eight plaintiffs who represent the class were subject to termination of their emergency housing benefits immediately. ...” Although the legislature has responded favorably to DIM’s requests for deficiency appropriations, nonetheless, that part of the deficiency appropriation resulting from the payments of $2000 per month for emergency housing for motels and other similar facilities and counseling is logically inconsistent with the trial court’s finding that, at the time of the hearing, there were more than enough vacant housing units in public housing projects in the New Haven area to “house the entire group.”
Therefore, although I would uphold the trial court’s determination that the DIM regulation setting a 100 day per calendar year limit on emergency housing is contrary to § 17-82d, and therefore unenforceable, nonetheless, because I believe that the trial court’s order is too broad, I would return this case to the trial court for consideration of its finding that there was enough public housing in the New Haven area “to house the entire group.” The trial court’s order maintains the status quo without direction for some immediate, permanent relief based on the court’s finding of available public housing in the New Haven area. Additionally, since DIM argues that under General Statutes § 8-345a the commissioner of the department of housing is authorized to administer a program of rental assistance to recipients of assistance, and the department of human resources under General Statutes § 17-31v is authorized to provide grants and to advance security deposits on behalf of recipients of AFDC who reside in emergency housing in order to assist their relocation to permanent housing, the trial court should be directed to order these state agencies to be brought into the case to assist DIM in locating and funding permanent housing for “the entire group” in the New *292Haven area. There is no reason to assume that administrative relief would not be afforded to other members of the plaintiffs’ class needing relief from emergency housing, and, therefore, there would be no need to resort to the court for assistance.
Because I believe that the judgment of the trial court was correct except in regard to its broad order of relief, I dissent.